DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/242,437 filed on 28 April 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10, 12-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2011/0024116 to McCann et al (McCann).
Regarding Claim 1, McCann discloses a ballistic transfer system comprising:
a housing comprising:
a first end disposed about a first ballistic apparatus (see fig.5a the end with first apparatus 76); and
a second end opposite to the first end, the second end disposed about a second ballistic apparatus (see fig.5a the end with apparatus 74);
an alignment insert disposed in the housing (73, at least paragraph 36);
first and second detonation transfer lines, wherein a portion of the first and second detonation transfer lines are adjacent to the alignment insert (see fig.5a).
Regarding Claim 2, McCann discloses the ballistic transfer system of claim 1, wherein the housing further comprises a cavity, wherein the alignment insert is disposed in the cavity (fig.5a, 73 is within housing 72).
Regarding Claim 3, McCann discloses the ballistic transfer system of claim 1, wherein the alignment insert comprises a metal or a nonmetal (it is noted that any material is either a metal or a nonmetal, so this limitation is considered to be met by any material).
Regarding Claim 5, McCann discloses a ballistic transfer system comprising:
a first and second ballistic apparatus comprising first and second detonation transfer lines (see fig.5a); 
an alignment insert disposed between the first ballistic apparatus and the second ballistic apparatus (73 within housing 72), wherein a portion of the first detonation transfer line is adjacent to the alignment insert (see fig.5a).
Regarding Claim 6, McCann discloses the ballistic transfer system of claim 5, wherein the portion of the first detonation transfer line is parallel to the portion of the second detonation transfer line (see fig.5a, the transfer lines are along the same vertical lines and parallel).
Regarding Claim 10, McCann discloses the ballistic transfer system of claim 5, further comprising a second alignment insert, wherein the second alignment insert abuts the alignment insert (fig.5a, 52).
Regarding Claim 12, McCann discloses the ballistic transfer system of claim 5, wherein the alignment insert comprises a channel disposed between the portion of the first detonation transfer line and the portion of the second detonation transfer line (see figs. 4a-4b, channels for 33/36/54/55).
Regarding Claim 13, McCann discloses a ballistic transfer system comprising:
a first and second ballistic apparatus, wherein the first and second ballistic apparatus comprises a first and second transfer lines (see fig.5a); and
an alignment insert disposed between the first ballistic apparatus and the second ballistic apparatus, wherein a portion of the second detonation transfer line is adjacent to the alignment insert (fig.5a, 73).
Regarding Claim 14, McCann discloses the ballistic transfer system of claim 13, further comprising a housing (72), wherein the alignment insert is disposed at a first end of the housing (fig.5a).
Regarding Claim 15, McCann discloses the ballistic transfer system of claim 13, wherein the portion of the first detonation transfer line is parallel to the portion of the second detonation transfer line (see fig.5a, the transfer lines are along the same vertical lines and parallel).
Regarding Claim 20, McCann discloses the ballistic transfer system of claim 13 and the pin/box connection (see at least the end of paragraph 32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0024116 to McCann et al (McCann) in view of US Patent Application Publication 2016/0363428 to Potter et al (Potter).
Regarding Claim 4, McCann discloses the ballistic transfer system of claim 1 but fails to disclose the material of the detonation transfer line.  However, Potter teaches a transfer line made of TATB or HNS (at least paragraph 18), and would have been obvious to one having ordinary skill to have the transfer line made of these materials in the device of McCann as utilizing a well known material for its known purpose in the art.

Claim(s) 7-9, 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0024116 to McCann et al (McCann).
Regarding Claims 7-9, 11, 16-19, McCann discloses the ballistic transfer system of claim 5/13, but fails to specifically disclose the limitations of the first and second detonation transfer lines as claimed.  However, these orientations (spiral wound, looped, jacketed, etc…) are old and well-known methods in the art of producing and connecting lines and would have been obvious to one having ordinary skill as engineering design choices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641